Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected species 1 (corresponding to Figure 1A) and further indicated that claims 1-4 and 7-14 correspond to the elected species. However, only claims 1, 2, and 4 are drawn to elected Species 1. Claims 3, 7, and 8 recite a pressure transporter, a feature of Figure 2 and Species 4. Claims 9 and 10 recite fluid delivery inner containers and tee valves, features of Figure 3 and Species 5. Claims 11 and 12 recite the feature of fluid delivery inner containers, a feature of Figure 4 and Species 6. Claims 13 and 14 recite the limitation of a pressure flow control unit having a flow limiter and an input, features of Figure 7 and Species 7.
Therefore, claims 1, 2, and 4 were examined on the merits.
Claims 3 and 5-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/11/2020.
Applicant's election with traverse of the election of species in the reply filed on 07/07/2020 is acknowledged.  The traversal is on the ground(s) that Species 1, Species 4, Species 5, and Species 6 are the same species as directing to a source pressure control unit being a source pressure limiter; while Species 3 and Species 7 are the same species as directing to a source pressure control unit being a source pressure adjuster.  This is not found persuasive because applicant has ignored other features which distinguish Species 1, 4, 5, and 6 from each other, and which distinguish Species 3 from Species 7.
For example, Species 4 differs from species 1 because species 4 makes use of a pressure transporter, which Species 1 lacks. Species 5 makes use of liquid bags, which are not found in Species 1, 4, and 6. Species 6 makes use of individual pressure containers which are not found in Species 1, 4, and . 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being rejected by US Patent 6,532,978 (Muller-Kuhrt).
In Re claim 1 Muller-Kuhrt in Figure 2A discloses a pressure system comprising a first pressure medium supply (inlet conveying unit 9, Column 3, lines 49-50), a first plurality of fluid transfer pipes (conveying line 11), a first plurality of flow limiters (flow resistance 1, Column 4, lines 34 and 35), a source pressure control unit (flow control 13, Column 3, line 50), an output of the fluid pressure medium supply being connected to each of the first plurality of fluid transfer pipes (Shown in Figure 2a), wherein the fluid pressure medium supply is configured to drive fluid pressure medium through the output of the fluid pressure medium supply toward the first plurality of fluid transfer pipes along a pressure output path, each of the first plurality of flow limiters (1.1-1.8) being interconnected with one of the first plurality of fluid transfer pipes, wherein each of the first plurality of flow limiters allows a specified flow 
In Re claim 2 Muller-Kuhrt discloses a pressure medium supply comprising a pressure source (conveying unit 9), and a fluid reservoir (inlet to conveying unit 9 receives fluid from a source of some variety, which inherently incorporates a reservoir). Muller-Kuhrt further discloses the pressure source drawing fluid from the reservoir into the input of the pressure source and driving the fluid though an output which is the output of the fluid supply (Column 2, lines 49-53).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753